Order entered November 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01290-CV

                          IN THE INTEREST OF I.N., A CHILD

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-52794-2015

                                         ORDER
       We GRANT appellant’s November 18, 2015 unopposed motion for an extension of time

to file a brief. Appellant shall file a brief by MONDAY, DECEMBER 28, 2015. We caution

appellant that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE